36 N.Y.2d 949 (1975)
In the Matter of Pedro Lopez, Appellant,
v.
Justices of the Supreme Court of New York County et al., Respondents.
Court of Appeals of the State of New York.
Submitted May 9, 1975.
Decided June 16, 1975.
Pedro Lopez, appellant pro se.
Richard H. Kuh, District Attorney (Gerald M. Labush and Lewis R. Friedman of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
MEMORANDUM.
Alleging denial of a speedy trial contrary to statutory and constitutional rights, under an indictment charging possession of a weapon as a felony, petitioner instituted this CPLR article 78 proceeding in the Appellate Division, First Department, against the Justices of the Supreme Court and the District Attorney, New York County. Since said claim is not cognizable in such a proceeding, but may be reviewed on an appeal in the criminal action (Matter of Scranton v Supreme Ct. of State of N. Y., 36 N.Y.2d 704; Matter of State of New York v King, 36 N.Y.2d 59, 62; Matter of Watts v Supreme Ct. of State of N. Y., 28 N.Y.2d 714; Matter of Lee v County Ct. of Erie County, 27 N.Y.2d 432, 437; *950 Matter of Blake v Hogan, 25 N.Y.2d 747), the judgment denying the application and dismissing the petition should be affirmed, without costs.
Judgment affirmed, without costs, in a memorandum.